


110 HR 2731 IH: Safe Tissue

U.S. House of Representatives
2007-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2731
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2007
			Mr. Pallone (for
			 himself and Mr. Gene Green of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve the oversight and regulation of tissue banks
		  and the tissue donation process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Tissue
			 Act.
		2.DefinitionsIn this Act:
			(1)EstablishmentThe
			 term establishment has the meaning given such term in section
			 1271.3 of title 21, Code of Federal Regulations (or any successor
			 regulation).
			(2)Human cells,
			 tissues, or cellular or tissue-based productsThe term
			 human cells, tissues, or cellular or tissue-based products has the
			 meaning given such term is section 1271.3 of title 21, Code of Federal
			 Regulations (or any successor regulation).
			(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			3.Inspections and
			 audits by the Food and Drug Administration
			(a)Inspections of
			 tissue banks
				(1)In
			 generalNotwithstanding section 1271.400(b) of title 21, Code of
			 Federal Regulations, the Food and Drug Administration shall inspect each
			 establishment regulated by such section not less than once every 2
			 years.
				(2)User
			 feesThe Secretary may establish a user fee program applicable to
			 each establishment under part 1271 of title 21, Code of Federal Regulations, to
			 fund the inspections required by paragraph (1).
				(b)Audits of tissue
			 banksThe Food and Drug Administration shall conduct periodic
			 audits of all documentation submitted by each establishment under part 1271 of
			 title 21, Code of Federal Regulations, to determine compliance with all
			 applicable requirements, including those requirements related to
			 ensuring—
				(1)that human cells,
			 tissues, or cellular or tissue-based products are obtained by the establishment
			 legally;
				(2)that donor
			 eligibility and donor medical history interviews are based on accurate
			 information that was not provided or obtained in a fraudulent manner;
			 and
				(3)current good tissue
			 practice.
				4.Development of
			 model consent form
			(a)In
			 generalThe Secretary shall publish in the Federal Register a
			 model form containing minimum requirements for establishments to use in
			 obtaining consent from a potential donor, or the legally authorized
			 representative of a potential donor, of human cells, tissues, or cellular or
			 tissue-based products.
			(b)ContentThe
			 model form under subsection (a) shall include—
				(1)requirements for
			 obtaining consent from a potential donor, or the legally authorized
			 representative of a potential donor, regarding—
					(A)the type of human
			 cells, tissues, or cellular or tissue-based product to be donated;
					(B)the purpose for
			 which such human cells, tissues, or cellular or tissue-based products shall be
			 used, such as transplantation for medical purposes, transplantation for
			 cosmetic purposes, therapy, research, or medical education; and
					(C)other matters as
			 determined appropriate by the Secretary;
					(2)a
			 requirement that an establishment provide assurance to the Secretary and a
			 potential donor, or the legally authorized representative of a potential donor,
			 that such an establishment will only obtain consent directly from such donor or
			 representative; and
				(3)a
			 requirement that an establishment—
					(A)provide, upon
			 request, to the potential donor, or the legally authorized representative of a
			 potential donor, a description of the recovery process for human cells,
			 tissues, or cellular or tissue-based products;
					(B)inform such donor
			 or representative of the right to receive such a description; and
					(C)inform such donor
			 or representative of whether the establishment is accredited under the
			 regulations promulgated by the Secretary pursuant to section 5.
					(c)Use of model
			 formThe Secretary shall promulgate regulations requiring that
			 establishments provide and obtain no less information than that specified in
			 the model form under subsection (a) prior to accepting a donation of human
			 cells, tissues, or cellular or tissue-based products.
			(d)Enforcement
				(1)Failure to
			 comply with requirementsAn establishment, or an individual
			 employed by an establishment, that fails to comply with the requirements of the
			 model form under subsection (a) shall be subject to a civil penalty of not more
			 than $5,000.
				(2)Use of fraudulent
			 informationAn establishment, or an individual employed by an
			 establishment, that knowingly uses fraudulent information for, or fraudulent
			 means of, obtaining the consent described under the model form under subsection
			 (a) shall be—
					(A)fined not more
			 than $10,000, or imprisoned for not more than 6 months, or both, for the first
			 such violation; and
					(B)fined not more
			 than $250,000, or imprisoned for not more than 10 years, or both, for the
			 second and any subsequent such violation.
					(e)PreemptionThe
			 model form regulations promulgated under subsection (c) shall supercede any
			 provisions of the law with respect to obtaining consent from a potential donor,
			 or legally authorized representative of a potential donor, of human cells,
			 tissues, or cellular or tissue-based products, of the State in which an
			 establishment operates to the extent such law is less stringent than the
			 requirements imposed under such subsection.
			5.Accreditation of
			 establishments and personnel
			(a)In
			 generalThe Secretary shall
			 promulgate regulations to accredit—
				(1)establishments; and
				(2)the personnel of establishments who
			 participate in the recovery, processing, storage, labeling, packaging, or
			 distribution of human cells, tissues, or cellular or tissue-based
			 products.
				(b)Authority of
			 SecretaryIn promulgating the regulations under subsection (a),
			 the Secretary shall—
				(1)establish an
			 accreditation process modeled after the Joint Commission on Accreditation of
			 Healthcare Organizations; or
				(2)adopt an
			 accreditation process established by a private entity that is in effect as of
			 the date of enactment of this Act.
				6.Determination of
			 reasonable paymentsThe
			 Secretary shall promulgate regulations defining reasonable
			 payments for the purposes of section 301(c)(2) of the
			 National Organ Transplant Act (42 U.S.C. 274e(c)(2)), as
			 such section relates to human tissue and tissue-based products regulated under
			 part 1271 of title 21, Code of Federal Regulations.
		
